The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to papers filed 02/04/2022.
Claims 1, 23, 24 and 26 have been amended. Claim 32 has been newly added and claim 8 has been newly canceled.
Claims 1, 3-5, 7, 9-24, 26 and 32 are currently pending.
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2016.
Claims 3 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant made this election on 08/04/2016.

Claims 1, 4, 5, 9, 23, 24, 26 and 32 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/936407, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of ‘407 does not recite a culture medium comprising EGF, FGF-2 or ITS supplement as required by the currently amended claims.
Therefore claims 1, 4, 5, 9, 23, 24, 26 and 32 have been examined with the effective filing date of 02/06/2015, as the non-provisional does provide support for the culture medium.


Claim Objections
Claims 1 and 23 are objected to because of the following informalities:  
Claim 1 has an added limitation of “+G-“ that is not properly identified by underlining and appears that it might be a typo as there does not appear to be any support in the disclosure. 
Claim 23 has an added limitation of “I 0th” that is not properly identified by underlining and appears to be a typo as the previously presented claim 23 recited “10th” which was supported by the disclosure.
For examination purposes these additions are interpreted as typos.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 9, 23, 24, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (Genomic Medicine, Biomarkers and Health Sciences, 2011) in view of Hebert et al (Journal of Tissue Engineering and Regenerative medicine, 2009-previously cited), Gibco (Insulin-Transferrin-Selenium , Product Sheet, 2001-previously cited), Gonzalez De La Pena et al (US 2009/0148419-newly cited) and Ginani et al (Rev, Bras. Cir. Plast., 2012).

Amended claim 1 is drawn to an isolated stromal cell population isolated stromal cell population has at least 70% cell homogeneity and expresses cell markers CD273, CD46, CD55 and CXCR4, but not CD45, and wherein CD273 expresses at an intensity over 90%, and wherein the population is cryopreserved, wherein the isolated stromal cell population is produced by the steps of:
(a) isolating the stromal cells from adipose tissue; 
(b) culturing the stromal cells in a medium comprising a supplement consisting of 0.1-1.0 ng/ml epidermal growth factor (EGF), 1-10 ng/ml fibroblast growth factor 2 (FGF-2), and 0.1-1% insulin-transferrin-selenium (ITS) supplement;
(c) detaching the cells after they reach 70-80% confluence;
(d) seeding the cells at a density in the range of 3,000-10,000 cells/cm2 ; and 
(e) culturing the stromal cells in the medium to at least a 6th passage.


Regarding claims 1 and 32, Cheng teach an isolated stromal cell population in culture medium wherein the stromal cell population is isolated from adipose tissue and is cultured to at least the 6th passage (page 55 column 2, 2nd paragraph). Cheng indicate that these cells are negative for hematopoietic lineage markers such as CD45 (page 55 Table 1). The cells are taught to be purified and are therefore deemed to have at least 70% homogeneity (page 55, column 1, 2nd full paragraph).
Cheng do not include wherein their culture medium comprises a supplement that consists of 0.1-1.0 ng/ml EGF, 1-10 ng/ml FGF-2, and 0.1-1% insulin-transferrin-selenium.
Hebert teach that bFGF (FGF-2) and EGF can be used as culture supplements to optimize the proliferative capacity of cryopreserved human adipose-derived stromal cells (abstract). Human adipose-derived stromal cells preconditioned in the presence of both 1 ng/ml EGF and 1 ng/ml of bFGF experienced increased proliferation by a factor of 242% relative to controls (page 556, Results).
Gibco teach a culture supplement of Insulin-Transferrin-Selenium has been shown to include components required for optimal performance of serum-free media for use with mammalian cells and provides the benefit of permitting substantial reduction in the FBS requirement for routine maintenance of many cell types. The ITS supplement is added in a ratio of 10 mL per liter (1%) (page 1).
One of ordinary skill in the art would have been motivated to include a supplement consisting of 1 ng/ml EGF, 1 ng/ml of bFGF, and 1% ITS in the culture medium of Cheng because Hebert and Gibco suggest that these supplements provide nutrients necessary for the optimization of mammalian cells, including adipose-derived stromal cells. One of ordinary skill in the art would have had a reasonable expectation of success because Cheng, Hebert and Gibco are all drawn to the culture of adherent mammalian cells.
Cheng teach detaching their cells for passaging (dissociated) when the cells reach 60-70% confluence (page 57, column 1 first paragraph and third paragraph) and are silent with regard to the cell density when seeding the cells.
Gonzalez De La Pena teach methods of using adipose-derived mesenchymal stem cells (AD-MSCs) (abstract, page 1 para 9). The cells are cultured until they reached approximately 80% confluence and seeded with a cell density of 5-6 x 103 cells/cm2 (5,000 to 6,000 cells/cm2)(page 8 para 79).
One of ordinary skill in the art would have been motivated to modify the passaging details regarding confluence and cell density seeding in the method of Cheng to arrive at around 70-80% confluence prior to passaging and 5,000 to 6,000 cells/cm2  cell seeding density because Gonzalez De La Pena indicate that these are suitable values to use when culturing and passaging adipose-derived MSCs. One of ordinary skill in the art could have arrived at these values through routine optimization and experimentation with a reasonable expectation of success because both Cheng and Gonzalez De La Pena are culturing and passaging MSCs isolated from adipose tissue.
Cheng is silent with regard to the expression of CD273, CD46, CD55 and CXCR4, however upon modification of the Cheng method to include the claimed supplementation and the claimed passaging details, the isolated cells are thus produced by the same method as the claimed cells and isolated from the same tissue source and are thus deemed to inherently include the same cell marker expression.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
However, even if the Cheng stromal cell population and the claimed stromal cell population are not one and the same and there is, in fact, no anticipation due to a difference in homogeneity, the reference stromal cell population would, nevertheless, have rendered to one of ordinary skill in the art at the time the invention was made the claimed stromal cell population an obvious modification based on the teaching in Cheng that provide motivation to isolate the desired cell type which has immunosuppressive properties (page 57 column 2, first paragraph). Since Applicant’s cells also have immunosuppressive properties, isolating the adipose-derived stem cells of Cheng that are positive for CD90 and CD105 and negative for CD34, CD45 and HLA-DR and have properties and markers consistent with immunosuppression, one of ordinary skill in the art would have had a reasonable expectation of success at arriving at the claimed cell composition. Applicant’s own disclosure teaches that the culturing of the adipose-derived cells for at least 6 passages is how the claimed cells are arrived at (see pages 15-16 paragraph 75, pages 22-23, paragraph 95-96, pages 24-25).
Cheng does not explicitly teach wherein the isolated stromal cells are cryopreserved with a cryopreservative.
Ginani teach methods for cryopreserving adipose-derived stem cells for future clinical applications in tissue regeneration. Cryopreservation maintains stem cells in a live state for long periods of time without impairing their function (abstract). Addition of a cryopreservative is also taught (DMSO-page 360-column 2, Cryopreservation) and this is necessary for the cells to survive the cryopreservation process.
One of ordinary skill in the art would have been motivated to cryopreserve the isolated stromal cells of Cheng with a cryoprotectant supplemented medium because Ginani teach that this is beneficial for the purpose of storing the cells for future clinical applications in tissue regeneration. One of ordinary skill in the art would have had a reasonable expectation of success because both Cheng and Ginani are using adipose-derived stem cells for therapeutic use.
Regarding claim 4, Cheng teach that their isolated stromal cells do not express CD34 or CD45 (page 57, column 1, last paragraph).
Regarding claim 5, Cheng teach that their isolated stromal cells are purified and are therefore deemed to have at least 90% homogeneity (page 55, column 1, 2nd full paragraph, page 61 Conclusion).
Regarding claim 9, Cheng teach a composition comprising the stromal cell population of claim 1 (see above).
Regarding claims 23 and 24, Cheng teach wherein the stromal cell population is cultured as long as 20 or more passages (page 55, column 2, 1st full paragraph) and this includes a 10th-12th passage and a 12th-18th passage.
Regarding claim 26, Cheng teach wherein the culture medium comprises an antibiotic (page 56 Figure 2-penicillin/streptomycin are antibiotics).
Therefore the combined teachings of Cheng et al, Hebert et al, Gibco, Gonzalez De La Pena et al, and Ginani et al render obvious Applicant’s invention as claimed.



Claims 1, 4, 5, 9, 23, 24, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Reginald et al (WO 2015/189587-previously cited) in view of Hebert et al (Journal of Tissue Engineering and Regenerative medicine, 2009-previously cited), Gibco (Insulin-Transferrin-Selenium , Product Sheet, 2001-previously cited), Gonzalez De La Pena et al (US 2009/0148419-newly cited), and Ginani et al (Rev, Bras. Cir. Plast., 2012).
Regarding claims 1, 23, 24 and 32, Reginald teach an isolated cell population wherein at least 95% of the cells express CD273 and CD55 (page 15 lines 14-16) and at least 75% of the cells express CD46 (page 15 lines 27-28, page 55 claim 30) and preferably also include expression of CXCR4 and exclude expression of CD45 (page 22 lines 27-29).
Reginald is silent with regard to the intensity of CD273 as measured by percentage, but since it appears that Applicant refers to percentage intensity as a percentage of the cell population (see page 9 para 42-43), Reginald’s cell populations that express CD273 in at least 95% of the cells are deemed to meet this limitation.
While Reginald do not obtain their cells from adipose tissue or culture them in the claimed number of passages, Reginald’s cells express the same cell marker profile as claimed and include the property of immunomodulation and are thus deemed to be structurally the same as those claimed by Applicant baring evidence to the contrary.
Reginald do not explicitly teach wherein the isolated stromal cells are cryopreserved with a cryopreservative.
Ginani teach methods for cryopreserving stem cells for future clinical applications in tissue regeneration. Cryopreservation maintains stem cells in a live state for long periods of time without impairing their function (abstract). Addition of a cryopreservative is also taught (DMSO-page 360-column 2, Cryopreservation) and this is necessary for the cells to survive the cryopreservation process.
One of ordinary skill in the art would have been motivated to cryopreserve the isolated immunomodulatory cells of Reginald with a cryoprotectant supplemented medium because Ginani teach that this is beneficial for the purpose of storing the cells for future clinical applications in tissue regeneration. One of ordinary skill in the art would have had a reasonable expectation of success because both Reginald and Ginani are using adult stem cells for therapeutic use.
Reginald do not include wherein their culture medium comprises a supplement that consists of 0.1-1.0 ng/ml EGF, 1-10 ng/ml FGF-2, and 0.1-1% insulin-transferrin-selenium.
Hebert teach that bFGF (FGF-2) and EGF can be used as culture supplements to optimize the proliferative capacity of cryopreserved human adipose-derived stromal cells (abstract). Human adipose-derived stromal cells preconditioned in the presence of both 1 ng/ml EGF and 1 ng/ml of bFGF experienced increased proliferation by a factor of 242% relative to controls (page 556, Results).
Gibco teach a culture supplement of Insulin-Transferrin-Selenium has been shown to include components required for optimal performance of serum-free media for use with mammalian cells and provides the benefit of permitting substantial reduction in the FBS requirement for routine maintenance of many cell types. The ITS supplement is added in a ratio of 10 mL per liter (1%) (page 1).
One of ordinary skill in the art would have been motivated to include a supplement consisting of 1 ng/ml EGF, 1 ng/ml of bFGF, and 1% ITS in the culture medium of Reginald because Hebert and Gibco suggest that these supplements provide nutrients necessary for the optimization of mammalian cells, including adipose-derived stromal cells. One of ordinary skill in the art would have had a reasonable expectation of success because Reginald, Hebert and Gibco are all drawn to the culture of adherent mammalian cells.
Reginald teach detaching their cells for passaging (dissociated) when the cells reach 80-90% confluence (page 34, lines 28-29) and are silent with regard to the cell density when seeding the cells.
Gonzalez De La Pena teach methods of using adipose-derived mesenchymal stem cells (AD-MSCs) (abstract, page 1 para 9). The cells are cultured until they reached approximately 80% confluence and seeded with a cell density of 5-6 x 103 cells/cm2 (5,000 to 6,000 cells/cm2)(page 8 para 79).
One of ordinary skill in the art would have been motivated to modify the passaging details regarding confluence and cell density seeding in the method of Reginald to arrive at around 70-80% confluence prior to passaging and 5,000 to 6,000 cells/cm2  cell seeding density because Gonzalez De La Pena indicate that these are suitable values to use when culturing and passaging adherent immunomodulatory progenitor cells. One of ordinary skill in the art could have arrived at these values through routine optimization and experimentation with a reasonable expectation of success because both Reginald and Gonzalez De La Pena are culturing and passaging adherent progenitor cells that are used for their immunomodulatory properties and are both isolated from stromal tissue.
Regarding claim 4, Reginald teach wherein 0.5% or fewer of their cells express CD19, CD34 and HLA-DR (page 15 line 32 to page 16 line 4). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select those cells that are negative for these cell markers because Reginald suggest that this is desirable for their cell population.
Regarding claim 5, Reginald suggest wherein their cell population is substantially purified and free of other cell types (page 3 lines 26-28).
Regarding claim 9, Reginald teach a composition comprising the cell population of claim 1 (page 2 lines 26-27-page 3 lines 1-9).
Regarding claim 26, Reginald teach wherein the culture medium comprises an antibiotic (page 19 lines 7-9-penicillin/streptavidin (P/S) are antibiotics).
Therefore the combined teachings of Reginald et al, Hebert et al, Gibco, Gonzalez De La Pena et al, and Ginani et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 9, 23, 24, 26 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/711,720 in view of  Hebert et al (Journal of Tissue Engineering and Regenerative medicine, 2009-previously cited), Gibco (Insulin-Transferrin-Selenium , Product Sheet, 2001-previously cited), Gonzalez De La Pena et al (US 2009/0148419-newly cited), and Ginani et al (Rev, Bras. Cir. Plast., 2012).
The copending claims are also drawn to a population of stromal cells that express CD273, CD46, CD55 and CXCR4 and are negative for at least CD45.
While the copending claims do not recite the manner in which the cells are produced and cryopreservation with a cryopreservative, these details are well known in the prior art and described by Hebert, Gibco, Gonzalez De La Pena and Ginani.
Hebert teach that bFGF (FGF-2) and EGF can be used as culture supplements to optimize the proliferative capacity of cryopreserved human adipose-derived stromal cells (abstract). Human adipose-derived stromal cells preconditioned in the presence of both 1 ng/ml EGF and 1 ng/ml of bFGF experienced increased proliferation by a factor of 242% relative to controls (page 556, Results).
Gibco teach a culture supplement of Insulin-Transferrin-Selenium has been shown to include components required for optimal performance of serum-free media for use with mammalian cells and provides the benefit of permitting substantial reduction in the FBS requirement for routine maintenance of many cell types. The ITS supplement is added in a ratio of 10 mL per liter (1%) (page 1).
One of ordinary skill in the art would have been motivated to include a supplement consisting of 1 ng/ml EGF, 1 ng/ml of bFGF, and 1% ITS in the culture medium of producing the cells of the copending claims because Hebert and Gibco suggest that these supplements provide nutrients necessary for the optimization of mammalian cells, including adipose-derived stromal cells. One of ordinary skill in the art would have had a reasonable expectation of success because the copending claims, Hebert and Gibco are all drawn to adherent mammalian progenitor cells.
Gonzalez De La Pena teach methods of using adipose-derived mesenchymal stem cells (AD-MSCs) (abstract, page 1 para 9). The cells are cultured until they reached approximately 80% confluence and seeded with a cell density of 5-6 x 103 cells/cm2 (5,000 to 6,000 cells/cm2)(page 8 para 79).
One of ordinary skill in the art would have been motivated to modify the passaging details regarding confluence and cell density seeding in the production of the cells of the copending claims to arrive at around 70-80% confluence prior to passaging and 5,000 to 6,000 cells/cm2  cell seeding density because Gonzalez De La Pena indicate that these are suitable values to use when culturing and passaging adipose-derived MSCs. One of ordinary skill in the art could have arrived at these values through routine optimization and experimentation with a reasonable expectation of success because both the copending claims and Gonzalez De La Pena are drawn to MSCs isolated from adipose tissue.
Ginani teach methods for cryopreserving stem cells for future clinical applications in tissue regeneration. Cryopreservation maintains stem cells in a live state for long periods of time without impairing their function (abstract). Addition of a cryopreservative is also taught (DMSO-page 360-column 2, Cryopreservation) and this is necessary for the cells to survive the cryopreservation process.
One of ordinary skill in the art would have been motivated to cryopreserve the cells of the copending claims with a cryoprotectant supplemented medium because Ginani teach that this is beneficial for the purpose of storing the cells for future clinical applications in tissue regeneration. One of ordinary skill in the art would have had a reasonable expectation of success because both the copending claims and Ginani are using adult adherent progenitor cells from stromal tissue for therapeutic use.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed stromal cell population is characterized as expressing noncanonical MSC cell marker CD273 and retaining trilineage differentiation ability as evidenced by Example 3 in their Specification.
This is not found persuasive. The claims do not recite a trilineage differentiation ability. According to MPEP 2111, "though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”.
Applicant argues that all of the cited references fail to teach or suggest MSCs expressing CD273. Applicant argues that Cheng fails to disclose ADSCs comprising noncanonical MSC cell marker CD273 and fails to teach or suggest the claimed medium.
This is not found persuasive. First, Reginal do recite isolated stromal cells that express CD273 as described above. Second, the other references cited in the other obviousness rejection include the same method steps for producing the claimed cell with the claimed expression of CD273. The phenotype of the adipose-derived stem cells of Cheng are the same as Applicant’s in that they are derived from the same tissue source, are able to be cultured for more than 12 passages and include all of the limitations recited in claims 4, 5, 8, 23, 24 and 26 as well as immunosuppressive properties (page 57 column 2, first paragraph). Applicant's own disclosure teaches that the culturing of the adipose-derived cells for at least 6 passages is how the claimed cells are arrived at (see pages 15-16 paragraph 75, pages 22-23, paragraph 95-96, pages 24-25). Cheng is silent with regard to the expression of cell markers CD273, CD46, CD55 and CXCR4 and therefore these marker expressions are not excluded from the reference cells. Cheng indicates that their cells are negative for hematopoietic lineage markers such as CD45 (page 55 Table 1) which corresponds to the claimed cell population. Therefore when the method of producing the adipose-derived stem cells of Cheng is modified to include all the claimed method steps, medium components and concentrations, as described above, the properties of the cells and cell marker expression are deemed to be the same as the claimed cells.
Applicant argues that Hebert is silent on the effect of EGF on chondrogenic differentiation or osteogenic differentiation. Applicant asserts that EGF inhibits ASC adipogenic differentiation and bFGF inhibits osteogenic differentiation in vitro and point to Tsuji as evidence.
This is not found persuasive. Hebert is cited to provide motivation to use EGF and bFGF to optimize the proliferative capacity of adipose stromal cells in the production of their adipose stromal cells. This will enhance the expansion of the cells without differentiating them to increase their number which is beneficial for further therapeutic use and purification which is at least one of the purposes of Cheng (page 55, column 1, 2nd full paragraph). 
Applicant argues that Gibco is silent on the effect of the ITS on trilineage differentiation ability.
This is not found persuasive. Gibco is relied upon for the optimization of culturing mammalian cells and provides for the substantial reduction in the FBS requirement for routine maintenance of many cell types as described above.
Applicant argues that one of ordinary skill in the art based on Cheng, Hebert and Gibco would not have a reasonable expectation of success at arriving at a population expressing noncanonical MSC cell marker CD273 and retaining trilineage differentiation ability by using the claimed medium, especially in view of the negative effect that EGF and bFGF have on adipogenic and osteogenic differentiation.
This is not found persuasive. The addition of the specific medium ingredients, passaging limitations and number of passages are all well known in the prior art for providing benefits to the expansion (not differentiation) of stromal stem cells as evidenced by the references recited in the above rejections. In addition, Applicant's disclosure indicates that the ITS supplemented medium is a preferred culture medium, but not required (See pages 15-16 para 75) and the provisional application does not even disclose the details of the culture medium (merely referring to an adipose derived stem cell (ADSC) medium). There is nothing in the disclosure that indicates that the cell marker expression is dependent upon the culture medium that the cells are contained in. Applicant's own disclosure teaches that the culturing of the adipose-derived cells for at least 6 passages is how the claimed cells are arrived at (see pages 15-16 paragraph 75, pages 22-23, paragraph 95-96, pages 24-25). Therefore it appears, based on Applicant’s own disclosure, that the cell marker CD273 is inherently present in the cells when they are passaged for at least 6 passages. The negative effect on differentiation by EGF and bFGF is desirable when the intention is to expand the cells and not to differentiate them. 
Applicant asserts that the specification as filed demonstrates that CD273 expression is important for the immunomodulatory function of QPSCs. Applicant asserts that one of ordinary skill in the art, based on the cited references, would not have had a reasonable expectation of success of arriving at adipose-derived stem cells expressing noncanonical MSC cell marker CD273 and retaining trilineage ability. Applicant asserts that they surprisingly found that CD273 expression is crucial in trilineage differentiation ability. Applicant asserts that the claimed isolated stromal cell population is cultured in a medium that is sufficient to obtain stromal cell population expressing high level of CD273. Applicant asserts that further studies conducted by the inventors showed commercially available medium-cultured MSCs cannot achieve an expression level of CD273 higher than 95% and lose chondrogenic differentiation ability.
This is not found persuasive. First, trilineage differentiation ability and CD273 expression higher than 95% are not claimed. Second, Applicant's disclosure indicates that the ITS supplemented medium is a preferred culture medium, but not required (See pages 15-16 para 75) and the provisional application does not even disclose the details of the culture medium (merely referring to an adipose derived stem cell (ADSC) medium). There is nothing in the disclosure that indicates that the cell marker expression is dependent upon the culture medium that the cells are contained in. Applicant's own disclosure teaches that the culturing of the adipose-derived cells for at least 6 passages is how the claimed cells are arrived at (see pages 15-16 paragraph 75, pages 22-23, paragraph 95-96, pages 24-25). Therefore it appears, based on Applicant’s own disclosure, that the cell marker CD273 is inherently present in the cells when they are passaged for at least 6 passages. The negative effect on differentiation by EGF and bFGF is desirable when the intention is to expand the cells and not to differentiate them. Third, the obviousness rejections disclose that the claimed culture conditions were well known in the prior art and thus even if they were required for the expression levels of the cells they would have been inherently present when the production method of Cheng was modified as suggested by the prior art to include the claimed medium and passaging limitations.
Applicant argues that Moravcikova provides evidence that markers are highly modulated during MSC passage and that CD273 was significantly down-modulated with later passage. Applicant asserts that this means that even if CD273 is expressed on MSCs that it is not easy to maintain CD273 expression during passage. Applicant asserts that the medium cited in claim 1 achieves an expression level higher than 95% on CD273. Applicant asserts that this provides evidence that the claimed medium provides unexpected effects.
This is not found persuasive. Applicant’s disclosure does not support such a high expression level of CD273 for late passages such as those claimed and the claims do not recite an expression greater than 95%. In addition, the prior art references cited in the obviousness rejection provide evidence that the claimed medium was a well-known option in the prior art and thus obvious to include in the production of the Cheng and Reginald cells as described above.
Applicant argues that Ginani discloses that the cryopreservation protocol tested was effective in maintaining the integrity of ADSCs preserving their proliferation capacity without causing morphological nuclear damage. Applicant argues that Ginani fails to teach or suggest that cryopreservation and thawing do not change cell marker expression profile on the cell surface. Applicant argues that nuclear morphology is different from cell surface markers. Applicant asserts that Ginani is completely silent with respect to cell marker expression and that one of ordinary skill in the art would not be motivated with a reasonable expectation of success that the isolated stromal cell population would have the same cell marker expression and abilities as described in the specification.

This is not found persuasive. The claims are rejected over the cells of Cheng and Reginald and not Ginani. Ginani is cited in the obviousness rejections to demonstrate that the features of cryopreservation as recited in the claims are well known in the prior art. Regardless of the theory as to how the cryopreservation of the cells affects the cells, Ginani suggest that cryopreservation of adipose-derived cells is expected to produce cells that are the same or significantly the same as thawed as when before they were frozen.
Applicant argues that the cells of Reginald are isolated from bone marrow instead of adipose tissue as required by the claims of the subject application. Applicant asserts that mesenchymal stem cells are not normally CD273 expressing. Applicant argues that Reginald state that their IMP cells are distinct to both MSCs and MPCs.
This is not found persuasive. Applicant’s claims are drawn to stromal cells and not mesenchymal stem cells. The limitation of adipose tissue is recited in the method steps as a product by process limitation. According to MPEP 2113, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Applicant argues that HT-FACS analysis showed that the isolated cell population of Reginald expresses a very low level (less than 70%) of CXCR4 (CD184 on page 44 of Reginald). Applicant asserts that this means the cells of Reginald express a different cell marker profile as compared to the cells as claimed.
This is not found persuasive. The obviousness rejection citing Reginald also includes the modification of the expansion of the Reginald cells with the claimed medium and passaging and seeding parameters and therefore, based on Applicant’s assertion that the claimed medium provides the claimed cell marker expression, it would appear that the modification of Reginald as recited in the obviousness rejection would thus provide cells with the same cell marker expression as claimed baring evidence to the contrary.
Applicant argues that while Hebert allegedly teaches that bFGF and EGF can be used as cell culture supplements that Tsuji teaches that EGF inhibits ASC differentiation and bFGF inhibits osteogenic differentiation in vitro. Applicant argues that Gibco is silent on the effect of ITS on trilineage differentiation ability. Applicant asserts that consequently one of ordinary skill in the art would not have used the claimed medium based on the cited prior art with a reasonable expectation of success since EGF and bFGF were shown to have negative impacts on trilineage differentiation.
This is not found persuasive. The growth factors EGF and bFGF are used to expand the stromal stem cells to create more cells of the same type with each passage without causing them to differentiate. Once differentiation of the cells is desired the person of ordinary skill in the art would know to then select a different medium for cell differentiation. Hebert suggests the use of EGF and bFGF for proliferation (expansion) of the cells and not for differentiation as the stromal stem cells are taught to be useful for therapeutic purposes when purified.
In addition, Davis et al (Stem Cells Translational Medicine, 2014) indicate that adipose-derived stromal cells were found to express PD-L2 (CD273) even prior to passaging (page 1447, Figure 1E, 2nd column, 2nd paragraph). It would appear that the high expression levels of CD273 achieved by Applicant were the result of continued passaging of at least 6 passages as disclosed by Applicant’s specification. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al., “Adipose-Derived Stromal Cells Promote Allograft Tolerance Induction”, Stem Cells Translational Medicine, 2014, Vol. 3, pp. 1444–1450, (See page 1447, Figure 1E, 2nd column, last paragraph for PD-L2 expression in adipose-derived stem cells (CD273)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632